BRENT E. DICKSON, Chief Justice.
Relators, by counsel, have filed a petition for writ of mandamus and prohibition, seeking relief under the Rules of Procedure for Original Actions. A response in opposition to Relators’ petition has been filed by interested parties. Additionally, *631Relators have filed a motion seeking permission to file their tendered “Relators’ Reply to Response of ‘Interested Parties’ ” (“Reply”). The Court GRANTS Relators permission to file their Reply and directs the Clerk of Courts to show the Reply filed as of its date of tender, December 12, 2012.
Each member of the Court has had an opportunity to review and consider the materials filed in this original action and discuss the matter with the other members of the Court. Each member of the Court has voted to grant the writ.
Accordingly, the Court GRANTS the permanent writ in the following manner. Except with respect to any administrative tasks that may be necessary to effectuate this writ, the Hon. David R. Bolk shall cease exercising jurisdiction over this case, and the Hon. John T. Roach shall cease exercising jurisdiction predicated on his appointment as special judge by Judge Bolk on October 25, 2012. To select a new special judge in this matter, the Clerk of the Clay Circuit Court shall “select a special judge (on a rotating basis) from an alphabetical list of judges or magistrates eligible under Trial Rule 79(J) from counties within the Judicial Administrative District of which Clay County is a member.” See Clay County Local Rule LR11-TR79-01(A). Any judicial orders that may have been issued in this matter after the Hon. P.J. Pierson declined to accept appointment as special judge on October 17, 2012, are hereby vacated.
Motions to reconsider or petitions for rehearing are not allowed. Ind. Original Action Rule 5(C).
The Clerk of the Supreme Court is directed to send a certified copy of this writ to the Hon. David R. Bolk; the Hon. John T. Roach; Victoria J. Wheeler, Clerk, Clay Circuit Court; Christopher B. Gambill and Noah L. Gambill, 416 S. Sixth Street, Terre Haute, IN 47807; Anthony Ratliff, 50 S. Meridian Street, Indianapolis, IN 46204; John H. Sharpe and Geoffrey Slaughter, One Indiana Sq., Suite 3500, Indianapolis, IN 46204; David F. McNa-mar, P.O. Box 53106, Indianapolis, IN 46253; and Jeffry A. Lind, 400 Ohio Street, Terre Haute, IN 47807. The Clerk of this Court is further directed to post this order to the Court’s website, and Thomson Reuters is directed to publish this order in the bound volumes of this Court’s decisions.
All Justices concur.